United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS          January 14, 2004
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-60505
                           Summary Calendar


MEIQI WU,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A79 400 321
                         --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Meiqi Wu petitions this court for review of the Board of

Immigration Appeals’ order dismissing his appeal from the

immigration judge’s denial of his application for asylum and

withholding of removal under the Convention Against Torture.           Wu

argues that the immigration judge erred in finding that he was

not credible.    He contends that the Board of Immigration Appeals

should not have deferred to the immigration judge’s adverse

credibility finding.    Wu argues that this court should reverse

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60505
                                -2-

the Board of Immigration Appeals’ order because he suffered past

persecution on account of his imputed political opinion.

Furthermore, Wu argues that the immigration judge erred in

denying him relief pursuant to Article 3 of the Convention

Against Torture.   Wu declares that it is more likely than not

that he will suffer torture at the hands of government

authorities upon his removal to China.

     The immigration judge’s determination that Wu was not

credible is “a reasonable interpretation of the record and

therefore supported by substantial evidence.”   See Chun v. INS,

40 F.3d 76, 79 (5th Cir. 1994).   “Without credible evidence, the

BIA had no basis upon which to grant asylum.”   Id.   Wu has not

made the necessary showing to obtain relief under the Convention

Against Torture.   See Efe v. Ashcroft, 293 F.3d 899, 907 (5th

Cir. 2002).   Wu’s petition for review is DENIED.